Case 4:18-cv-00442-ALM-CMC Document 85-24 Filed 01/13/20 Page 1 of 5 PageID #: 2685




                      EXHIBIT 23
Case 4:18-cv-00442-ALM-CMC Document 85-24 Filed 01/13/20 Page 2 of 5 PageID #: 2686


AO 88B (Rev. 02/14) Subpoena to Produce Documents. Information, or Ob1ects or to Permit Inspection of Premises in a Civil Action



                                        UNITED STA TES DISTRICT COURT
                                                                                       for the
                                                                          Eastern District of Texas

                           Ed Butowsky
                                                                                          )
                               P!aimi{f                                                   )
                                  V.                                                      )      Civil Action No.    4:18-cv-00442-ALM
  David Folkenflik; National Public Radio, Inc.; Edith                                    )
       Chapin; Leslie Cook; and Pallavi Gogoi                                             )
                                                     -- - - - - - - - - - ·   ------

                              Defendant                                                   )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                             Chapwood Capital Investment Management, LLC
                                            15445 N. Dallas Pkwy., Suite 1200, Addison, Texas 75001
      ------------·--         ----
                                                           (Xame ofperson to whom this subpoena i.1 directed)

    ~ Production: YOU ARE COMMANDED to produce at the time. date, and place set fmth below the following
documents, electronically stored information, or objects. and to permit inspection, copying, testing, or sampling of the
material: See attached "Exhibit A"



 Place: Haynes and Boone, LLP                                                                     Date and Time:
        2323 victory Avenue, Suite 700, Dallas,TX 75219                                                            12/06/2019 12:00 pm
                               -----------·-------

     0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting patty
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:

  - - - ·-·------····-----




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45( c ), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        11/15/2019

                                   CLERK OF COURT
                                                                                                    OR
                                                                                                                         /s/ Laura Prather
                                 ·----·-----
                                           Signature of Clerk or Deputy Clerk                                            Attornev's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofpart;.)
  David Folkenflik, et al.                  ____                                 .. -~- _                       , who issues or requests this subpoena, are:

  Laura Prather, Haynes and Boone, LLP, 600 Congress, Suite 1300. Austin, TX 78701, 5 l 2-867-8400, laura.prather(cz),havnesboone.com
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 4:18-cv-00442-ALM-CMC Document 85-24 Filed 01/13/20 Page 3 of 5 PageID #: 2687


AO 88B (Rev. 02/14) Subpoena to Produce Documents. Information, or Ob_iects or to Permit Inspection of Premises   111   a Civil Action (Page 2)

Civil Action No. 4:18-cv-00442-ALM

                                                               PROOF OF SERVICE
                     (This section should not be.filed with the court unless required by Fed. R. Civ. P. 45.)

            l received this subpoena for /name of111d1v1~c~~~l(ll1)j       **
on (date)                  ................... _ . ~ r N~*
                                          * s"'-"'- ~,Q~
            0 I served the subpoena b)'!E'de~¥et·N a copy to the named person as follows:


                                                                                          on (date)                                          ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                         for travel and $                          for services, for a total of S                       0.00



            I declare under penalty of pe1j ury that this information is true.


Date:
                                                                                                  Server's signature



                                                                                                Printed name and title




                                                                                                   Server's address


Additional information regarding attempted service, etc.:
Case 4:18-cv-00442-ALM-CMC Document 85-24 Filed 01/13/20 Page 4 of 5 PageID #: 2688

AO 88B (Rn 02/14) Subpoena to Produce Documents. Information, or Objects or to Permit Inspection of Premises in a Civil Aclion(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that docs
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (I) For a Trial. Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial. hearing. or deposition only as follows:                     (C) Specifj:ing Conditions as an ,ilternative. In lhe circumstances
   (A) within 100 miles of where the person resides. is employed. or               described in Rule 45(d)(3)(B), the court may. instead of'quashing or
regularlv transacts business in person: or                                         modifying a subpoena. order appearance or production under specified
   (B) 1, ithin the state 11herc the person resides. is employed. or regularly     conditions if'thc sen ing part\
transacts business in person, if the person                                             (i) sho11s a substantial need for the testimonv or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship: and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense
                                                                                   (c) Duties in Responding to a Subpoena.
 (2) For Other Discol'e1y. ;\ subpoena may command:
   (A) production or documents, electronically stored information, or                (1) Producing Documents or Electronically Stored h~fi.mnation. These
tangible things at a place ll'ithin 100 miles of where the person resides, is      procedures apply to producing documents or electronically stored
employed. or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they arc kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
  (I) Avoiding Undue Burden or Expense; Sanctions.;\ party or attorney             Ifa subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or fonns in
to avoid imposing undue burden or expense on a person subject lo the               which it is ordinarilv maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronicalf;: S1ored fn./imnation Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who            information in more than one form.
fails to comph                                                                        (D) !naccessihle Electro111ca/lJ' Stored !11Jrm11ation. The person
                                                                                   responding need not provide disco\'cry of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance :Vat Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents. clectronicallv stored information. or tangible things or to             order. the person responding must show that the information is not
permit the inspection or premises, need not appear i,~ person at the place or      reasonably accessible because of undue burden or cost. l fthat showing is
production or inspection unless also commanded to appear for a deposition.         made. the cou1t mav nonetheless order discoverv from such sources if the
hearing. or trial.                                                                 requesting party sh~ws good cause, considering"the limitations of Rule
   (B) Ob1ections. A person commanded to produce documents or tangible             26(b )(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying. testing, or            (2) Claiming Privilege or Protection.
sampling any or all or the materials or to inspecting the premises-or to             (A) Information Withheld. ;\ person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
comp! iance or 14 days atier the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apph ·                                                              (ii) describe the nature of the withheld documents. communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
mav move the court for the district where comp! iancc is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Jnjormalion Produced. Ir information produced in response to a
      (ii) These acts may be required only as directed in the order. and the       subpoena is subject to a claim or privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material. the person making the claim may notify anv party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modijj'ing a Subpoe11a.                                           information and any copies it has: must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved: must take reasonable steps lo retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified: and may promptly
     (i) fails to allow a reasonable time to comply:                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c):                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies: or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted To protect a person subject to or affected by a               The court for the district where compliance is rcquired--and also, after a
subpoena. the court for the district where compliance is required may, on          motion is transferred. the issuing court-may hold in contempt a person
motion, quash or mod it~ the subpoena if it requires:                              who, having been served. fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development. or commercial information: or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Nole (2013).
  Case 4:18-cv-00442-ALM-CMC Document 85-24 Filed 01/13/20 Page 5 of 5 PageID #: 2689

                                     UNITED STATES DISTRICT COURT
                                                              for the
                                            EASTERN DISTRICT OF TEXAS

       EDBUTOWSKY                                              §
                                                               §
                                                               §
                           Plaintiff(s),                       §
       v.                                                      §         Civil Action No. 4:18-cv-00442-ALM
                                                               §
                                                               §
       DAVID FOLKENFLIK; ET AL
                                                               §
                          Defendant(s).                        §

                                               RETURN OF SERVICE

    Came to my hand on Friday, November 15, 2019 at 5:07 PM,
    Executed at: 4965 PRESTON PARK BLVD, STE 100, PLANO, TX 75093
    within the county of COLLIN at 9:50 AM, on Monday, November 18, 2019,
    by individually and personally delivering to the within named:

                        CHAPWOOD CAPITAL INVESTMENT MANAGEMENT, LLC

    By delivering to its Authorized Representative, EDWARD BUTOWSKY
    a true copy of this

     SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
      INSPECTION OF PREMISES IN A CIVIL ACTION with EXHIBIT A TO SUBPOENA TO
       PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS TO CHAPWOOD CAPITAL
                         INVESTMENT MANAGEMENT, LLC

    having first endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared Adil Tadli who after being duly sworn on oath
states: "My name is Adil Tadli. I am a person not less than eighteen (18) years of age and I am competent to make this
oath. I am a resident of the State of Texas. I have personal knowledge of the facts and statements contained herein and
aver that each is true and correct. I am not a party to nor related or affiliated with any party to this suit. I have no interest
in the outcome of the suit. I have never been convicted of a felony or of a misdemeanor involving moral turpitude."


                                                       By:




    Subscribed and Sworn to by Adil Tadli, Before Me, the undersigned authority, on this iqft, day
    of November, 2019.


                                                                   Notary Public in and for the State of Texas
